Merwin, J. (dissenting):
The question before us upon this appeal is not, I think, whether the opinion or report delivered in the proceeding, was in ail its statements or items correct-,-but the question is whether the order that was made was proper under the circumstances shown to exist.
The power of the justice to make any- order is limited by the statute, and this limitation was evidently in mind when the order was made.'
By the terms, of the order the claim of the board of health for $3,510.35, which the board of trustees had ordered paid, was reduced by the sum of $105.50 for excessive and unlawful registration charges, and the payment of such $105.50 was restrained £ *371the payment of another portion of said claim, being an item of $1,552.88 for groceries furnished by H. W. G-uibord, a member of the board of health, was restrained until the final determination of a. trial of said claim upon the merits in some competent court; the treasurer of the village was restrained from the payment of any money raised for the current expenses of the year 1897 upon claims or indebtedness created in 1896 or for any prior years, and “ from the payment of any warrant upon any fund, after he has paid out the sum allotted by law or fixed by the Board of Trustees for such fund;” the board of trustees, were restrained from allowing or directing paid from the village treasury any portion of the expenses of the proceeding. This is the substance of the order, aside from its provisions charging the officers individually with the costs arid fixing the amount, and providing for .the publication and service of the report. •
The facts' and circumstances that were shown justified, I think, the order and it should be affirmed.
Parker, P. J., concurred.
Order modified, as per opinion of Herrick, J., and as modified affirmed, with costs of this appeal.